DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180047208 A1 Marin; Giulio et al. (hereafter Marin), and further in view of.
Regarding claim 1, Marin discloses An encoding device (i.e.Fig.4) comprising: a three-dimensional model generating unit that generates three-dimensional model information representing a three-dimensional model of a subject on basis of a plurality of captured images obtained by imaging the subject from a plurality of viewpoints (i.e.Fig.5A, [21]), and active depth information indicating a distance to the subject From a viewpoint different from viewpoints of the plurality of captured images (i.e.[59], [64], wherein the depth image/data/map from different position is the active depth information, and the depth and model are generated by scanner system).
Marin fails to disclose a conversion processing unit that converts the three-dimensional model represented by the three- dimensional model information into a plurality of two-dimensional images by projecting the three-dimensional model from a plurality of directions, and generates depth information representing a depth from an arbitrary viewpoint to the three-dimensional model by using the plurality of two-dimensional images; and a transmission unit that transmits transmit data including the plurality of two-dimensional images and the depth information to a decoding device.
However, Schwarz teaches a conversion processing unit that converts the three-dimensional model represented by the three- dimensional model information into a plurality of two-dimensional images by projecting the three-dimensional model from a plurality of directions (i.e.[143], wherein the volumetric video that could be point clouds, array of voxels or 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the encoder disclosed by Marin to include the teaching in the same field of endeavor of Schwarz, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]).
Regarding claim 11, see the rejection for claim 1.
Regarding claim 12, see the rejection for claim 1. Schwarz further teaches A decoding device (i.e.Figs.3) comprising: a reception unit that receives transmit data including a plurality of two-dimensional images and depth information (i.e.Figs.3, [08]);  and a three-dimensional data conversion processing unit that converts the plurality of two-dimensional images and the depth information into the three-dimensional model information representing the three-dimensional model of the subject (i.e.[127]).
Regarding claim 13, Schwarz teaches The decoding device according to claim 12, wherein the reception unit receives the transmit data including the plurality of two-dimensional images, the depth information, and the active depth information, and the three-dimensional data conversion processing unit converts the plurality of two-dimensional images and the depth 
Regarding claims 16, see the rejection for claim 12.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, in view of Schwarz, and further in view of US 20150350579 A1 Shiozaki; Hiromi et al. (hereafter Shiozaki).
Regarding claim 2, Shiozaki teaches The encoding device according to claim 1, wherein the transmission unit transmits the transmit data further including the active depth information (i.e.[29]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references encoder disclosed by Marin, Schwarz and Shiozaki before him/her, to modify the encoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Shiozaki, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]) and provides a mechanism for suppressing the accuracy degradation in the image processing, as identified by Shiozaki (i.e.[06])
Claims 3-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, in view of Schwarz, and further in view of US 20020164066 A1 Matsumoto, Yukinori (hereafter Matsumoto).
Regarding claim 3, Matsumoto teaches The encoding device according to claim 1, wherein the three-dimensional model generating unit includes: a background difference generating unit that determines a background difference from the plurality of captured images and generates silhouette images each representing, in binary form (i.e.[113], [129]), a silhouette indicating a range in which the subject is shown in each of the captured images (i.e.[205]); and a silhouette processing unit that projects the active depth information onto the plurality of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references encoder disclosed by Marin, Schwarz and Matsumoto before him/her, to modify the encoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Matsumoto, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]) and improve accuracy, as identified by Matsumoto (i.e.[09]).
Regarding claim 4, Matsumoto teaches The encoding device according to claim 3, wherein the silhouette processing unit outputs processed area information indicating an area in which the Silhouette of the subject on the silhouette images is subjected to processing, and the transmission unit transmits the transmit data further including the processed area information (i.e.[38], [132]-[133]).
Regarding claim 5, Schwarz teaches The encoding device according to claim 3, wherein 20 the silhouette processing unit performs processing that fills a hole appearing in the silhouette of the subject on the silhouette images (i.e.[141]).
Regarding claim 6, Marin disclose The encoding device according to claim 3, wherein the silhouette processing unit performs processing that removes a shadow of the subject appearing as the Silhouette in the silhouette images (i.e.[51]).
Regarding claim 7, Schwarz teaches The encoding device according to claim 3, further comprising a dark/whiteout area detecting unit that detects a dark area having a predetermined brightness value or lower and a whiteout area having a predetermined brightness value or higher in the plurality of captured images, wherein the silhouette processing unit performs 
Regarding claim 14, see the rejection for claim 3. Schwarz further teaches the three-dimensional data conversion processing unit projects the active depth information onto the area indicated by the processed area information (i.e.[140], [197]). 
Claims 8-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, in view of Schwarz,  and further in view of US 20180048820 A1 Hinkel; Bradley Lawrence et al. (hereafter Hinkel).
Regarding claim 8, Hinkel teaches The encoding device according to claim 1, further comprising: an object/substance detecting unit that detects an object or substance of the subject on a basis of the plurality of captured images and the active depth information; and a correction value calculating unit that calculates a correction value used to correct the active depth information depending on the object or substance of the subject, wherein the active depth information corrected on a basis  of the correction value is used to generate the three- dimensional model information representing the three- dimensional model of the subject (i.e.[24], [94]-[95]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references encoder disclosed by Marin, Schwarz and Hinkel before him/her, to modify the encoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Hinkel, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]) and for improving image quality of an image  (e.g., deblurring/deconvolution processing)., as identified by Hinkel (i.e.[24]).

Regarding claim 10, Schwarz teaches The encoding device according to claim 8, wherein  the object/substance detecting unit divides the captured image into segments each corresponding to a subject in the captured image, and detects an object or substance of the subject segment by segment (i.e.[112]). 
Regarding claim 15, Hinkel teaches The decoding device according to claim 12, wherein an object or substance of the subject is detected on a basis of the plurality of captured images and the active depth information, then the reception unit receives the transmit data including a correction value used to correct the active depth information depending on the object or substance of the subject and reliability of the correction value, and the three-dimensional data conversion processing unit refers to the active depth information corrected on a basis of the correction value and the reliability(i.e.[24], [94]-[95], [172]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180350134 A1, US 20200250798 A1, US 20020164066 A1.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487